Order reversed, without costs of this appeal to any party, and motion granted, without costs. Memorandum: This is the third time this estate has come to this court. It has been five years since the death of the testator and nearly three years since the filing of the petition for judicial settlement, which is by no means the final settlement. The current appeal is from the denial of the Surrogate to permit an examination of the executor bank “at this time”. We believe that in the interests of expediting the present settlement the examination should be had forthwith. The order denying the examination is reversed, without costs, and -the Central Trust Company, as exeeutor, should be examined before trial through R. E. George, trust officer and vice-president and through James J. Sweeney, assistant trust officer as to any and all matters relating to the administration of the above-entitled estate and as to its stock holdings in Webaeo Oil Company, as such exeeutor, during the period covered by its account, to wit: May 6, 1953 to June 20, 1955 and said Central Trust Company is ordered and directed to produce upon such examination all books, records, documents and papers of the Central Trust Company, as executor, and of Webaeo Oil Company, which are in the custody or control of the said exeeutor and which pertain to its conduct as executor during the said accounting period. It may develop that after the examination has been had further examination may be material and necessary and this *1052order is made without prejudice to any of the parties to seek such additional examinations as may be proper and appropriate. All concur. (Appeal from an order of Monroe Surrogate’s Court denying a motion for an examination of the executor-trustee before trial.)
Present—McCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.